In accordance with stipulation of counsel that the merchandise and issues are similar in all material respects to those involved respectively in International Packers, Limited v. United States (56 Cust. Ct. 636, Reap. Dec. 11147), as to merchandise appraised on the basis of export value, and International Packers, Limited v. United States (52 Cust. Ct. 472, Reap. Dec. 10696), as to merchandise appraised on the basis of United States value, the court found and held those respective values, as defined in section 402, Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper bases for determining value of the entered canned meat products listed on schedule “B,” under the headings “Export Value” and “United States Value,” packed in container sizes identified on such schedule, and exported from Argentina during the period January 1, 1959, through December 31, 1959, described on the invoices of the entry in this appeal for reappraisement, and that such values per dozen tins, net packed, are the respective values shown as plaintiff’s claimed values on schedule “B,” for the respective products and sizes of container described on the invoices and stated in the entry and recited in schedule “B,” under the headings “Export Value” and “United States Value” during those periods which correspond to the time of exportation of the schedule “B” canned meats described under the headings “Export Value” and “United States Value” and covered by this appeal for reappraisement, schedule “B” being attached to and made a part of the decision.